U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K (Mark One) [ X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-90618 WAVELIT, INC. (Formerly INFOTEC BUSINESS SYSTEMS, INC.) (Name of small business issuer in its charter) NEVADA98-0358149 (State or other jurisdiction of(I.R.S.
